Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-14-00174-CR

                                     EX PARTE Armando SIMON

                                  Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 26, 2014

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On March 13, 2014, relator Armando Simon filed a pro se petition for writ of habeas corpus

requesting that this court order the Board of Pardons and Paroles, and two of its employees, to

release relator from parole.

           This court, as an intermediate court of appeals, is not authorized to grant the requested

relief. Pursuant to section 22.221(d) of the Texas Government Code, in civil matters, a court of

appeals “may issue a writ of habeas corpus when it appears that the restraint of liberty is by virtue

of an order, process, or commitment issued by a court or judge because of the violation of an order,

judgment, or decree previously made, rendered, or entered by the court or judge in a civil case.”

TEX. GOV’T CODE ANN. § 22.221(d) (West 2004). In criminal matters, however, an intermediate



1
 This proceeding arises out of Cause No. 2010CR2132, styled The State of Texas v. Armando Simon, pending in the
290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.
                                                                                      04-14-00174-CR


court of appeals has no original habeas corpus jurisdiction. Chavez v. State, 132 S.W.3d 509, 510

(Tex. App.—Houston [1st Dist.] 2004, no pet.); Watson v. State, 96 S.W.3d 497, 500 (Tex. App.—

Amarillo 2002, pet. ref’d); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999,

no pet.). In criminal matters, the courts authorized to issue writs of habeas corpus are the Texas

Court of Criminal Appeals, district courts, and county courts. See TEX. CODE CRIM. PROC. ANN.

art. 11.05 (West 2005). Therefore, relator’s petition for writ of habeas corpus is dismissed for lack

of jurisdiction.


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-